Citation Nr: 1427982	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-45 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected disabilities.

3.  Entitlement to an increased rating, greater than 10 percent, for left leg shin splints.

4.  Entitlement to an increased rating, greater than 10 percent, for right leg shin splints.

5.  Entitlement to an increased rating, greater than 10 percent, for bilateral pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1981 to April 1985.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an application to reopen service connection for bilateral knee disorders, as well increased ratings for the shins and feet.  The Veteran appealed the denials in these decisions, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative.

The issue of service connection for bilateral knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

To the extent that additional evidence has been received into the record, without waiver of initial AOJ consideration, and after the most recent statement of the case, the Board notes that such evidence pertains exclusively to the issue of service connection for bilateral knee disorders.  As this issue is being remanded for additional development and adjudication, the matter of whether initial AOJ consideration has been waived is rendered moot.


FINDINGS OF FACT

1.  In a February 2002 decision, the RO denied service connection for bilateral knee disorders.  The Veteran did not perfect an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the February 2002 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the relationship of bilateral knee disorders to service-connected shin splint and flat feet disabilities.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 

3.  Throughout the entire initial rating period left leg shin splints have been productive of pain on ambulation.

4.  Throughout the entire initial rating period right leg shin splints have been productive of pain on ambulation.

5.  Throughout the entire initial rating period, pes planus has been productive of moderate symptomatology with pain, but not severe symptomatology.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for bilateral knee disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
2.  Evidence received since the February 2002 decision is new and material to reopen a claim of service connection for bilateral knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a rating in excess of 10 percent for left leg shin splints have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5262 (2013).

4.  The criteria for a rating in excess of 10 percent for right leg shin splints have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5262 (2013).

5.  The criteria for a rating in excess of 10 percent for bilateral pes planus have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for bilateral knee disorders.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a February 2002 decision, the RO denied service connection for right and left "knee conditions."  The RO denied the Veteran's claims due in part to evidence of post service injuries related to his job as a police officer.  While the RO noted in-service complaints of knee pain bilaterally, such pain was diagnosed as shin splints, for which service connection was separately granted.  The Veteran filed a notice of disagreement in June 2002; however, following the issuance of a statement of the case by the RO in February 2003, the Veteran did not submit a timely substantive appeal to the Board, and thus, the February 2002 rating decision denying service connection for bilateral knee disorders became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the 2002 rating decision, the Veteran has advanced a new theory of entitlement for service connection; namely, that service-connected shin splints and flatfeet aggravated his non-service-connected knee disorders.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008). 

Since the time of the prior final denial in February 2002, VA has received numerous lay statements from friends and relatives of the Veteran.  Statements, which helped record the Veteran's history before, during, and after service, and tend to support his contention that service-connected shin splints and flatfeet may have aggravated his non-service-connected left and right knee disorders.  In addition to these lay statements, in November 2010 a VA healthcare professional stated that it was "at least as likely as not that [the Veteran's] bilateral knee pain has been affected by his previous bilateral legs/feet conditions."

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the Board finds that this additional evidence is new and material to reopen service connection for a right and left knee disorders to the extent that it indicates that the Veteran's bilateral knee disorders may be related to service-connected disabilities.  

Increased Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for shin splints and pes planus.  Appeals of the initial ratings are not before the Board; rather the Veteran seeks in increased ratings.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

Increased Rating for Left and Right Leg Shin Splints

In the December 2008 decision on appeal, the Veteran's 10 percent evaluations for shin splints were continued, as effective May 29, 2001.  The Veteran's shin splints are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5262.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5262 for impairment of the tibia and fibula.

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a (2013).  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2013).

The Veteran's shin splints are not evaluated specifically on the basis of range of motion.  Nonetheless, when evaluating musculoskeletal disabilities generally, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

On VA examination in September 2008, the Veteran reported bilateral anterior tibial discomfort when running any distance or walking for more than one half mile.  Without ambulation, the Veteran experienced no pain.  While he denied flare-ups or incapacitating episodes, the Veteran reported that discomfort occurred one to two times a week and lasted less than half an hour.  The examiner noted that shin splints are symptoms of tearing of ligament/muscular tissue from anterior tibial surfaces or bone, rather than muscle injuries.  The Veteran's service-connected shin splints were not associated with bone, nerve, vascular, or tendon injuries.  While there was pain, coordination was not decreased, fatigability was not increased, there was no weakness, and no uncertainty of movement.  Rather, examination of the lower extremities was normal, with no tenderness to palpation.  Thus, the only functional limitation that the Veteran experienced due to service-connected shin splints was an inability to run or walk for more than one half of a mile without resting every 15 minutes.

In written statements to VA, the Veteran has indicated that his service-connected conditions have worsened to the point that he loses balance when walking and requires a cane to ambulate and he has endorsed pain while lying in bed.  The Veteran is competent to report symptoms which are capable of lay observation such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board thus finds the Veteran's reports of pain associated with shin splints to be competent and highly probative of his current level of symptomatology.

Nonetheless, the Board finds that the Veteran's bilateral shin splint symptoms have not been moderate in their severity, and thus a rating in excess of 10 percent under DC 5262 is not warranted.  See 38 C.F.R. § 4.71a.

The Board has considered whether a rating in excess of 10 percent may be available under an alternative Diagnostic Code including under DC 5024 for tenosynovitis, the evidence does not reflect tendon inflammation or arthritis of either the right tibia or left tibia, nor has limitation of motion of either the right leg or left leg been reported or associated with the bilateral shin splint disability.  38 C.F.R. § 4.71a, DC 5024.  

The Board has also considered evaluation of the Veteran's service-connected right leg and left leg shin splints under 38 C.F.R. § 4.73, DC 5311 (2013) for muscle injury associated with Muscle Group XI.  A "shin splint" is defined as strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1779 (31st ed. 2007).  Under DC 5311, a 10 percent evaluation is warranted for moderate muscle injury, a 20 percent evaluation is warranted for moderately severe muscle injury, and a 30 percent evaluation is warranted for severe muscle injury.  As noted previously, in the report of September 2008 VA examination, the examiner commented on the lack of muscle or bone damage, tendon damage, or nerve damage.  Likewise, nowhere else in the medical evidence is it reported that the Veteran suffers from any injury to the flexor digitorum longus muscle.  As such, a rating in excess of 10 percent for residuals of muscle injury is not warranted.  38 C.F.R. § 4.73, DC 5311.

Based on the foregoing, even considering additional limitation due to such factors as weakness, fatigability, incoordination, and pain on movement, a rating of greater than 10 percent is not warranted for either the left or the right service-connected shin splints.  Accordingly, the Board concludes that the Veteran's shin splints have been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Bilateral Pes Planus

In the December 2008 decision on appeal, the Veteran's 10 percent evaluation for bilateral pes planus was continued, as effective November 30, 2001.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5276.  Diagnostic Code 5276 provides ratings for acquired flatfoot (i.e., pes planus) where moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

On diabetic foot examination in March 2008, the Veteran reported that he had never had a foot ulcer.  A visual examination revealed the foot to be normal, and sensory examination was also normal/intact.  The Veteran's risk level was "normal," with normal sensation in circulation, and no deformity or ulceration associated with the foot.

On examination in September 2008, the Veteran endorsed bilateral ache and soreness associated with activity, and estimated that walking one half mile or more exacerbated foot symptoms.  The Veteran had no flare-ups or incapacitating episodes associated with the feet, and pain was predominantly located on the bottoms of the feet.  Both feet were negative for swelling, redness, stiffness, lack of endurance, and other symptoms.  A physical examination revealed no objective evidence of tenderness, swelling, instability, weakness, abnormal weight-bearing, hammer toes, or hallux valgus or rigidus, pes cavus, or malunion/nonunion of the tarsal or metatarsal bones.  Flatfoot malalignment was present, and the Veteran's feet were mildly pronated on weight-bearing.

Again, as with shin splints above, the Veteran endorsed pain in spite of the VA examiner's observation that objective signs of pain were not present.  As pain is capable of lay observation, the Veteran's endorsements for such symptoms are competent, and thus probative of the Veteran's current level of symptomatology.  Layno, 6 Vet. App. 465.

The Board has reviewed the entire claims file and finds that a rating in excess of 10 percent is not warranted.  Specifically, in order for such a rating, the evidence must show that the Veteran's feet have marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities.  Here, none of the foregoing symptoms are present.  To the extent of the Veteran has endorsed pain on use, the Board recognizes such pain but notes that mere pain on use, without accentuation, is contemplated by his current 10 percent evaluation.

The Board's has also considered whether a rating of greater than 10 percent may be warranted under a different Code, but finds that none is.  Examination has revealed that the Veteran does not have a weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus or rigidus (DCs 5280, 5281), hammer toe (DC 5282), and neither nonunion nor malunion of the tarsal bones (DC 5283).  38 C.F.R. § 4.71a.

Accordingly, the Board concludes that the Veteran's bilateral pes planus has been 10 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected shin splints and pes planus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the functional impacts of pain, physiological deformity or malformations; thus, the demonstrated manifestation in both cases - namely an inability to walk for more than one half mile at a time - is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities and referral for consideration of extra-schedular evaluations are not warranted.

Finally, the most recent VA examiner assessed that the Veteran's shin splints and pes planus had no effect on his employability, and the Veteran has not raised the issue of employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in July 2008, prior to the initial adjudication of the increased rating claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2008.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in September 2008, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner, as noted by the Veteran's representative, was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his shin splints and pes planus symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, to the extent that the Board is reopening the claim of service connection for bilateral knee disorders, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for right and left knee disorders is granted.

A rating in excess of 10 percent for left leg shin splints is denied.	

A rating in excess of 10 percent for right leg shin splints is denied.	

A rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

Service Connection for Bilateral Knee Disorders

The Veteran's contentions include that bilateral knee disorders began in service and have been continuous since service, and that service-connected shin splints and pes planus have aggravated post-service knee injuries, causing them to worsen beyond their natural progression.  In support of the Veteran's contentions is a November 2010 notation by a VA healthcare professional indicating that the Veteran's bilateral knee pain was at least as likely as not "affected" by his previous bilateral legs/feet conditions.

It is unclear to the Board whether this statement constitutes an opinion regarding a secondary relationship between the service-connected shin splints and pes planus disabilities and the bilateral knee disabilities.  As such, the Board finds that a VA examination must be conducted.

Accordingly, these matters are REMANDED for the following action:

1.  Associate with the claims file all VA treatment records regarding the feet, shins, and knees, newer than November 2010, not already associated with the claims file.

2.  Following the above development, the RO should schedule the Veteran for a VA examination to obtain an opinion as to the nature and likely etiology of his bilateral knee disorders.  The examiner should review the entire claims file, interview the Veteran, examine the Veteran, conduct any recommended testing, and address the following:

	(a) Identify all disorders of the knees.

(b) For each disorder identified, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include in-service reports of knee pain and other symptomatology.

(c)  For each disorder identified, state whether it is at least as likely as not that the disorder was caused by a service connected disease or injury, to include shin splints or flat feet.

(c) For each disorder identified, state whether it is at least as likely as not that the disorder was aggravated beyond its natural progression by a service connected disease or injury, to include shin splints or flat feet.
   
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  After completing all indicated development, readjudicate the claim for service connection for bilateral knee disorders in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


